DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-20 are allowed. 
Independent claim 1 respectively recites the limitations: 
during triage of the patient, wherein the patient arrives at a first point of care
at the computing system, detecting a potential pathology from the set of images based on a processing of the set of images;
in response to detecting the potential pathology from the set of images:	determining a specialist associated with a second point of care; 
notifying the specialist of the potential pathology at a device associated with the specialist; and
in response to notifying the specialist, receiving an input from the specialist, wherein the input communicates information associated with a future transfer of the patient to the second point of care.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667